Citation Nr: 1802365	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  17-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for right hand electrical burn with loss of motion.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1959 to July 1963.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In November 2017, prior to the issuance of a decision in the appeal, the Veteran's representative withdrew the appeal on his behalf.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In a November 2017 correspondence, the Veteran's representative withdrew the appeal concerning the claim of entitlement to service connection for right hand electrical burn with loss of motion.  Accordingly, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


